John M. Donoghue, Esq. Poughkeepsie, N Y
This is in response to your letter wherein you ask us whether or not non-police officer city employees may care for, survey and observe prisoners in the custody of the city jail, provided that such employees are under the general control of the city police department.
Every city is specifically empowered to maintain order, enforce the laws, protect property, and preserve and care for the safety, health and general welfare of the inhabitants of the city. (General City Law, §20 [13].)
General City Law, § 20 (15) authorizes a city to establish, maintain, manage and administer jails and correctional or reformatory facilities. Subdivision 17 of said section 20 provides that the city may establish the terms of employment and powers and duties of its employees.
A person authorized to care, survey and observe prisoners would be essentially a jailkeeper. We held in 1979 Atty Gen [Inf Opns] April 16 that a county jailkeeper is not a police officer, nor does he have to be a police officer to do his duties.
Accordingly, we conclude that a city is not prohibited from appointing jailkeepers at the city jail, and said jailkeepers do not have to be police officers, provided that such employees are under the general control of the city police department.